AMDAHL, Chief Justice.
This is a sentencing appeal raising an issue concerning the propriety of a dura-tional departure imposed but not executed by the sentencing court following revocation of a stay of imposition of sentence. The parties agree that the presumptive sentence for the offense (attempted burglary) by a person with defendant’s criminal history score at the time of the original sentencing (zero) is 1 year and 1 day stayed. The trial court, in imposing a 2'/2-year sentence did not give any reasons for the departure. Further, as the state concedes in its brief, the record on appeal does not support the departure. Under the circumstances, we reduce defendant’s sentence duration from 2V2 years to 1 year and 1 day.
Affirmed as modified.